Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-9-1997

United States v. Pelullo
Precedential or Non-Precedential:

Docket 95-1829,95-1856




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Pelullo" (1997). 1997 Decisions. Paper 8.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/8


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                            ___________

                      Nos. 95-1829 and 95-1856
                            ___________


UNITED STATES OF AMERICA

                           vs.

LEONARD A. PELULLO,

                           Appellant.

                            ___________


          APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                 (D.C. Criminal No. 91-cr-00060)

                            ___________


                       ARGUED APRIL 24, 1996

      BEFORE:   BECKER, NYGAARD and LEWIS, Circuit Judges.

                      (Filed January 9, 1997)

                            ___________


W. Neil Eggleston (ARGUED)
Howrey & Simon
1299 Pennsylvania Avenue, N.W.
Washington, DC 20004-2402

          Attorney for Appellant




                                 1
William B. Carr, Jr. (ARGUED)
Frank A. Labor, III (ARGUED)
Ronald G. Cole
Office of United States Attorney
615 Chestnut Street
Philadelphia, PA 19106

          Attorneys for Appellee


                             ___________

                         OPINION OF THE COURT
                             ___________



LEWIS, Circuit Judge.

                                  I.

          This appeal represents the third time this case has

come before our court.    On both previous occasions we reversed

Pelullo's convictions.    See United States v. Pelullo, 964 F.2d
193 (3d Cir. 1992) ("Pelullo I") (reversing all but one of

Pelullo's fraud convictions due to the erroneous admission of

unauthenticated bank records); United States v. Pelullo, 14 F.3d
881 (3d Cir. 1994) ("Pelullo II") (reversing all of Pelullo's

convictions on the ground that it was error to invoke the

doctrine of collateral estoppel with regard to the single wire

fraud conviction upheld in Pelullo I).
          The procedural history of this case, particularly as it

involves Pelullo's first trial, helps place in context the issues

raised in this appeal, and we begin with a discussion of that

trial.

                                  A.

          When Pelullo was first indicted, he was the Chief

Executive Officer of The Royale Group, Limited ("Royale"), a


                                  2
publicly held corporation.   The indictment alleged that as its

CEO, Pelullo had engaged in a series of illegal schemes to

defraud Royale.   Paramount among these for our purposes was Count

54 of the indictment, which charged Pelullo with wire fraud.

Specifically, Count 54 alleged that in early 1986, Pelullo

diverted $114,000 from a Royale subsidiary to pay-off part of a

$250,000 personal loan owed to Anthony DiSalvo, a loanshark

purported to have ties to the Philadelphia mafia.    The indictment

also alleged that Count 54 constituted a predicate act,

Racketeering Act 60, for a separate RICO count.

           The government's case against Pelullo on Count 54 was

based primarily upon the testimony of two government agents, FBI

Agent Randal Wolverton and IRS Agent James Kurtz; and an admitted

mafia underboss, Philip Leonetti.   In particular, Wolverton

testified that Pelullo had admitted in an interview with FBI

agents to using the $114,000 to pay-off DiSalvo.    In addition,

there was testimony establishing that after Pelullo initially

failed to repay the $250,000 loan, DiSalvo sought the assistance

of Leonetti in an attempt to collect the outstanding debt.     In

fact, Leonetti testified that he met with Pelullo in January 1986

at the Florida home of Nicodemo Scarfo, the reputed boss of the

Philadelphia Mafia, to inform Pelullo that he had to repay

DiSalvo.   In late February of 1986, Pelullo wired $114,000 from a

business bank account to a family corporation in Philadelphia.

The transferred money was allegedly converted to cash by Arthur

Pelullo, Leonard Pelullo's brother, and given to Peter Pelullo,




                                3
Leonard Pelullo's other brother, to drop-off at DiSalvo's home in

Philadelphia.

          In response to the government's case, Pelullo took the

stand in his own defense and, among other things, contradicted

Wolverton's claim that he had admitted to using Royale funds to

repay his personal debt to DiSalvo.    Instead, he testified that

the loan had not been paid-off until the Summer of 1986 and that

the $114,000 in question had been used to repay an intercompany

debt earlier that same year.     See Appellant's Br. at 10.   The

jury, apparently unpersuaded by Pelullo's testimony on this and

other matters, returned a guilty verdict on all counts of the

indictment.     As noted earlier, however, on appeal we reversed all

of Pelullo's convictions from his first trial, except for his

conviction of wire fraud on Count 54.

           Sometime after Pelullo's first appeal, but before his

retrial, the defense obtained potential impeachment evidence from

the government that the government had withheld despite Pelullo's

repeated production requests.     The withheld evidence consisted of

an IRS memorandum, which detailed Leonetti's interview with IRS

Agent Kurtz.    The memorandum contained references to meeting

dates between Pelullo and Leonetti that directly contradicted

Leonetti's testimony at trial.

           On retrial, Pelullo was again found guilty on all

counts.   Thereafter, he filed a Rule 33 motion for a new trial on

Count 54 based on the fact that during the first trial the

government had withheld potential impeachment evidence in

violation of Brady v. Maryland, 373 U.S. 83 (1963), which creates


                                  4
a duty on the part of the government to provide the defense with

potentially exculpatory or impeachment evidence.    See also United

States v. Bagley, 473 U.S. 667, 676 (1985) (noting that

impeachment evidence falls within the Brady rule).    The district

court denied Pelullo's Rule 33 motion, and Pelullo appealed that

ruling as well as his convictions from the second trial.

           On the second appeal, we affirmed Pelullo's conviction

on Count 54 on the grounds that the withheld IRS memorandum did

not lead to a "reasonable probability" that the outcome of the

first trial would have been different had the government turned

the memorandum over prior to the first trial.    See Pelullo II, 14
F.3d at 887.    We reversed Pelullo's convictions, however, on all

other counts.    Specifically, we held that the district court

erred in according Pelullo's prior conviction on Count 54

preclusive effect in Pelullo's second trial.    Id. at 897.

           At some point following Pelullo's second trial, but

before the beginning of his third trial (which ended in a hung

jury), the government turned over to the defense three more

pieces of potential impeachment evidence, which Pelullo's counsel

had repeatedly requested since the first trial.    Pelullo contends

that each of the three items undermined the testimony of the

government agents and Leonetti and supported his claim that in

early 1986, he had used the $114,000 to pay-off an intercompany

debt.   This evidence consisted of:   (1) rough notes of FBI Agent

Wolverton taken during an interview with Pelullo, which included

the notation "repaying intercompany debt," a statement that had

not appeared in the FBI 302 report; (2) rough notes of IRS Agent


                                 5
Kurtz taken during an interview with Leonetti, which referenced a

date, "Summer 1986," which was not included in Kurtz's final

memorandum; and (3) a series of FBI surveillance tapes of

Nicodemo Scarfo's Florida home from January 1986, which do not

list Pelullo as a visitor to the residence.

          Prior to the fourth trial, Pelullo filed a motion

pursuant to 28 U.S.C. § 2255 to reverse his conviction on Count

54 and to dismiss the indictment due to the government's alleged

Brady violations.   The district court did not rule on that motion

until after the conclusion of the fourth trial.   In a post-trial

ruling, the district court denied Pelullo's § 2255 motion on the

ground that the government had not violated its Brady

obligations.   See United States v. Pelullo, 895 F. Supp. 718, 738

(E.D. Pa. 1995) ("Pelullo III").

          Obviously this protracted litigation, with its wide

audience (four juries and two prior appellate panels), has given

rise to more than we have set forth above in terms of procedural

and factual matters.   But our purpose here is to focus upon what

we believe to be particularly relevant to what occurred in

Pelullo's fourth and most recent trial.

                                B.

          At the fourth trial, Pelullo was convicted of 46 counts

of wire fraud and one RICO count, Racketeering Act 60.   The

substance of the government's case against Pelullo during the

fourth trial, including the allegations contained in the

Racketeering Act 60 charge in particular, was largely

indistinguishable from that of his three earlier trials.    In


                                6
fact, the only noteworthy difference was that at the conclusion

of its case-in-chief in the fourth trial, the government

introduced portions of Pelullo's testimony from his first trial.

 With respect to Racketeering Act 60, the government admitted the

following testimony from the first trial:
Q:First of all, did you ever have any contact with Mr.
               Leonetti?

A:I have knowledge of who Mr. Leonetti is. I grew up
               in South Philadelphia. I know these
               people from seeing them on the street
               and maybe running into them at a
               restaurant. Do I know them well. Do I
               associate with them? No.

                              * * *

Q:Do you know a man named Nicodemo Scarfo?

A:I know who he is. I know him from South
               Philadelphia. I could have run into him
               at a restaurant. I know who he is.

                              * * *

Q:        Okay.   Have you ever been to his home?

A:        Yes.

Q:        How did that come about?

A:What happened was I was in Miami and a man called me
               by the name of Sam LaRusso. Sam had
               worked for my father about 30 years ago
               as a laborer. And he told me he had a
               job in Fort Lauderdale, would I come up
               and help him? I said sure, Sam, I'll be
               up to see it.

I went up to Fort Lauderdale and when I get there he
               tells me where I'm at. I didn't know it
               was Scarfo's house. And he said
               Leonard, he said, I need some help here.
                There's a construction job. I don't
               have any people here and I need to get a
               permit. I said, Sam, I don't want to
               get involved. Don't put me in this
               position.



                                7
And I wasn't threatened, but the situation with Sam was
               that Sam was a prisoner, basically,
               until this work was done and he asked me
               to get him a permit, get him some
               contractors to get the work done,
               otherwise he was going to have problem
               with these people. And I looked at the
               job. I sent Kent Swenson there and I
               said see what you can do about getting
               him a permit and get him some plans and
               get the job done and let's get the hell
               out of here. That's what I told him.

Q:Is that the only time you were ever at his house?

A:I might have been there twice with Sam, because he
               needed some technical help on how to do
               something and I tried to limit my
               exposure there, yes.


See Government's Motion for the Admission of Leonard A. Pelullo's

Prior Statements, Supp. App. at 1450-52.

          This, in essence, was the nature of the government's

case against Pelullo in his fourth trial, and with this in mind

we will address the issues he raises in this appeal.

                               II.

          Although Pelullo raises a series of claims on appeal,1

we will focus upon the following four:

1.    In addition to the four issues discussed in detail in Part
II of our opinion, Pelullo also raises the following four claims:
 (1) that the district court committed two evidentiary errors by
admitting alleged hearsay testimony and excluding the testimony
of Peter Pelullo, Sr.; (2) that the prosecutor's rebuttal
summation constituted plain error, denying Pelullo a fair trial;
(3) that the fine imposed by the district court was plain error;
and (4) that the district court improperly ordered the forfeiture
of Pelullo's Montana ranch.

      First, we do not believe that the district court abused its
discretion in admitting certain testimony or in limiting the
scope of Peter Pelullo, Sr.'s testimony. Second, in our view,
the prosecutor's statements with respect to whether certain
government witnesses would lie, although troublesome, did not
rise to the level of plain error. Third, we believe the court
acted in accordance with 18 U.S.C. § 1963(a), which provides that


                                8
(1)       that due to the government's Brady violation
          he is entitled to collateral relief on his
          Count 54 conviction from his first trial;

(2)       that he was forced to take the stand at his
          first trial because of the government's Brady
          violation and, therefore, the government's
          reliance in this case upon the testimony from
          that trial requires a reversal of his
          convictions;

(3)       that his right to a fair and impartial jury
          was violated because of a juror's failure
          honestly to answer certain questions during
          voir dire;

(4)       that the district court improperly increased
          Pelullo's sentence following his conviction
          at the fourth trial.


                               A.

          Pelullo claims that the district court erred under 28

U.S.C. § 2255 when it denied his claim for collateral relief from

his conviction at his first trial on Count 54.2    More

specifically, he argues that this guilty verdict should be set

(..continued)
"a defendant who derives profits or other proceeds from an
offense may be fined not more that twice the gross profits or
other proceeds," when it imposed a $3.48 million fine. See Supp.
App. at 1365 ("We [the defense] have indicated and the Government
agrees, that the jury convicted of a fraud involving
$1.74 million . . . . "). Fourth, because the Montana ranch fell
within the scope of Pelullo's property identified in the
indictment, the district court's forfeiture ruling was consistent
with the requirements of Rule 7(c)(2) of the Federal Rules of
Criminal Procedure.

2.    Section 2255 states in relevant part that:

      [a] prisoner . . . under sentence of a court
          established by Act of Congress claiming the
          right to be released upon the ground that the
          sentence was imposed in violation of the
          Constitution or laws of the United States,
          . . . may move the court which imposed the
          sentence to vacate, set aside or correct the
          sentence. . . .



                                9
aside because of the government's alleged Brady violation -- its

failure to turn over prior to his first trial the three pieces of

impeachment evidence discussed earlier.   See United States v.

Biberfeld, 957 F.2d 98, 103 (3d Cir. 1992) (recognizing that

Brady violations fall within the scope of 28 U.S.C. § 2255); see

also Lesko v. Owens, 881 F.2d 44, 50 (3d Cir. 1990) ("Whether an

error reaches the magnitude of a constitutional violation is an

issue of law, subject to plenary review."), cert. denied, 493
U.S. 1036 (1990).   Pelullo contends that the government's

suppression of this information rendered the guilty verdict in

his first trial on Count 54 unworthy of confidence.   See Kyles v.

Whitley, 115 S. Ct. 1555, 1566 (1995) ("The question [under

Brady] is not whether the defendant would more likely than not

have received a different verdict with the [suppressed] evidence,

but whether in its absence he received a fair trial, understood

as a trial resulting in a verdict worthy of confidence.").    In

deciding whether Pelullo is entitled to collateral relief from

this conviction, we must consider the following two questions:

first, did the government fail to provide the defense with

potential impeachment evidence, specifically, the rough notes of

Agents Wolverton and Kurtz, as well as various FBI surveillance

tapes?; and second, if so, did the suppression of the evidence

create a reasonable probability that a different result would

have occurred at Pelullo's first trial on Count 54 had it been

provided to the defense, thus rendering the violation a material

one?   See Brady, 373 U.S. at 87 ("[T]he suppression by the
prosecution of evidence favorable to an accused . . . violates



                                10
due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the

prosecution."); see also United States v. Bagley, 473 U.S. 667,

678 (1985) (noting that "suppression of [Brady] evidence amounts

to a constitutional violation only if it deprives the defendant

of a fair trial"); Kyles, 115 S. Ct. at 1566 (defining a "fair

trial" as one in which the verdict is worthy of confidence).

                                  1.

             We have no hesitation in concluding that the government

inexplicably failed to abide by its obligation under Brady to

disclose potential impeachment evidence.    See, e.g., United

States v. Ramos, 27 F.3d 65 (3d Cir. 1994) (recognizing that

rough notes often may constitute valuable Brady material); United

States v. Alvarez, 86 F.3d 901 (9th Cir. 1996) (same).    As noted

earlier, Pelullo argues that the withheld evidence clearly could

have been utilized by the defense during his first trial to

undermine the government's case on Count 54 by way of impeaching

the testimony of three government witness:    Leonetti, Wolverton

and Kurtz.    We agree.   See Bagley, 473 U.S. at 676 ("Impeachment

evidence . . . as well as exculpatory evidence, falls within the

Brady rule.").    For example, the defense could have seized upon

the notation "repaying an intercompany debt," which appeared in

Wolverton's rough notes but not in his final FBI 302, to question

the credibility of Wolverton's testimony that Pelullo admitted in

his interview that he had used $114,000 to pay-off a debt owed to

DiSalvo.   Similarly, the reference to "Summer 1986" in Agent

Kurtz's rough notes of his interview with Leonetti, which was not


                                  11
included in his report, arguably supported Pelullo's claim that

the loan to DiSalvo was not paid-off until August or September of

1986, instead of February 1986 as the Government contended at

trial.   Finally, in theory, the FBI's surveillance tapes, which

do not include any mention of Pelullo, could have undermined the

credibility of Leonetti's claim that he met with Pelullo at

Scarfo's Florida home sometime in January 1986 to discuss

repayment of the DiSalvo loan.3    Clearly, therefore, whether

considered separately or collectively, these three items had

potential impeachment value to the defense and, thus, constituted

Brady evidence.   As such, the government had an affirmative duty,

which in this case it ignored, to provide this information to the

defense.

                                  2.

           The question whether the nondisclosure of potential

impeachment evidence was "material," however, requires a very

different and more in-depth analysis.    See Bagley, 473 U.S. at

682 ("The evidence is material only if there is a reasonable

probability that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different.").       The

Supreme Court has cautioned that in making a Brady materiality
determination, the focus should be upon an evaluation of whether

3.    In reality, the impeachment value of the FBI surveillance
reports of Scarfo's home was questionable, because "no
surveillance was conducted January 1, 3, and 5-21." Pelullo III,
895 F. Supp. at 738. In other words, the tapes only covered
twelve days during the month of January, 1986. As such, they
would likely do little, if any, to undermine Leonetti's testimony
that he met with Pelullo at Scarfo's residence during that month
to discuss repayment of the DiSalvo loan.



                                  12
the suppression of the evidence, when viewed collectively,

resulted in a verdict unworthy of confidence.   See Kyles, 115 S.

Ct. at 1567 (noting that the materiality of "suppressed evidence

[is to be] considered collectively, not item-by-item").

Essentially, therefore, the question we must resolve is:     when

viewed as a whole and in light of the substance of the

prosecution's case, did the government's failure to provide three

pieces of Brady impeachment evidence to the defense prior to the

first trial lead to an untrustworthy guilty verdict in that case

on Count 54?

                                3.

          We do not question that Pelullo's defense to Count 54

during his first trial would have been more compelling had it

included the items of impeachment evidence at issue.     Pelullo's

defense to Count 54 was that he had used the money transferred in

February to pay-off an intercompany debt and that he had not

payed-off the DiSalvo loan until August or September.    Pelullo's

defense was contradicted at trial only by the testimony of three

pivotal government witnesses:   IRS Agent Kurtz, FBI Agent

Wolverton and reputed mob underboss Leonetti.   Indeed, this

testimony was the linchpin of the government's case against

Pelullo on that count.

          As noted earlier, each piece of withheld evidence could

have been used by the defense to undermine the credibility of

Wolverton's, Kurtz's and Leonetti's testimony and formal reports.

 Because the credibility of the government witnesses was so

central to the government's case, the jury very well could have


                                13
reached a different verdict had Pelullo been armed with this

impeachment evidence.

             Moreover, the result of Pelullo's third trial indicates

that the result of his first trial may have been different had

the evidence been turned over.    At the third trial, when the

evidence had finally been turned over to the defense, the jury

failed to convict Pelullo on Racketeering Act 60, which charged

the identical conduct as Count 54.     Of course, we cannot know for

certain why a jury would be unable to reach a verdict, but at the

very least, the result of the third trial suggests that some

members of the jury may have been swayed by the impeachment

evidence.4    As such, we cannot say that the guilty verdict on

Count 54 in the first trial is worthy of confidence.     See Bagley,
473 U.S. at 678 (holding that a conviction must be reversed "if

the evidence is material in the sense that its suppression

undermines confidence in the outcome of the trial") (citation

omitted).    Accordingly, because we find that the withheld

evidence was both favorable to the defense and material, we

4.    The government contends that because Pelullo had the
alleged Brady material before the fourth trial and was
nevertheless convicted of Racketeering Act 60, the withheld
evidence would not have made a difference in the first trial. As
discussed earlier, however, the defendant does not have to prove
that he would not have been convicted had the government complied
with its Brady obligations. Rather, it is enough that confidence
in the verdict is undermined. See Kyles, 115 S. Ct. at 1566.
While we do not find the results of either the third or the
fourth trial to be dispositive on the issue of materiality, the
jury's failure to reach a verdict in the third trial bolsters our
conclusion that the verdict in the first trial is untrustworthy.
 Moreover, the conviction in the fourth trial does little to
instill confidence in the Count 54 conviction because in that
trial the government introduced Pelullo's testimony from the
first trial, which it had not done in the third trial.



                                  14
reverse the district court's denial of Pelullo's motion for

collateral relief under 28 U.S.C. § 2255 and remand for a new

trial on Count 54.

                                  B.

             Pelullo also claims that the district court erred by

allowing the government to introduce his testimony from the first

trial during its case-in-chief in the fourth trial.     According to

Pelullo, this testimony should not have been allowed because he

was forced to take the stand at the first trial due solely to the

government's failure to abide by its obligation under Brady.        In

other words, Pelullo argues that because he had no other way to

impeach the government witness, he was compelled to take the

stand himself and rebut their testimony.     Thus, he contends that

all of his convictions at his fourth trial were tainted and,

therefore, should be reversed.

          In support of his argument, Pelullo relies primarily

upon Harrison v. United States, 392 U.S. 219 (1968).     There, the

Supreme Court held that a defendant's testimony, given after the

government had introduced what was later determined to have

constituted a series of illegally obtained confessions, could not

be used against that same defendant in a subsequent proceeding.

Because Pelullo cites Harrison as the chief source of support for
his position, we will begin our discussion with an analysis of

that case.

          Harrison had been charged with felony murder and at

trial took the stand in his own defense.     In the wake of his

testimony, which was at variance with three confessions that


                                  15
previously had been introduced by the government during its case-

in-chief, the jury returned a guilty verdict.5   On appeal, the

D.C. Circuit reversed Harrison's conviction and remanded the case

for a new trial on the ground that the three confessions had been

illegally obtained, a clear violation of his Fifth Amendment

right against self-incrimination, and were therefore

inadmissible.   During the second trial, however, the prosecution

was allowed to introduce the substance of Harrison's testimony

from his first trial.   Once again, the jury returned a guilty

verdict.

           In reversing Harrison's conviction, the Supreme Court

held that his testimony at his original trial was the

"inadmissible fruit of the illegally procured confessions" and,

thus, should not have been presented to the jury during his

second trial.   See Harrison, 392 U.S. at 223 (noting that because

Harrison apparently took the stand "to overcome the impact of

confessions illegally obtained and hence improperly introduced,

then his testimony was tainted by the same illegality that

5.    In contrasting the substance of the three confessions and
Harrison's own testimony, the Supreme Court stated :

      The substance of the confessions was that the
          petitioner and two others, armed with a
          shotgun, had gone to the victim's house
          intending to rob him, and that the victim had
          been killed while resisting their entry into
          his home. In his testimony at trial the
          petitioner said that he and his companions
          had gone to the victim's home hoping to pawn
          the shotgun, and that the victim was
          accidently killed while the petitioner was
          presenting the gun to him for inspection.

Harrison, 392 U.S. at 221.



                                16
rendered the confessions themselves inadmissible").   According to

Pelullo, his decision to take the stand at his first trial was

impelled by the government's unlawful withholding of vital

impeachment evidence.   In other words, Pelullo claims that his

testimony at his first trial, like Harrison's, constitutes the

inadmissible fruit of a poisonous tree.

          As a general rule, a defendant's testimony at a former

trial is admissible in subsequent trials.   See Harrison, 392 U.S.

at 322.   When a defendant's testimony is compelled, however, by a

constitutional violation, that testimony must be excluded from

subsequent proceedings.6   Thus, a court must determine:

(1) whether there was a constitutional violation; and (2) whether

the defendant would have testified anyway even if there had been

no constitutional violation.   The burden of proving that the

defendant would have testified had the government not committed


6.     Seventeen years after Harrison, in Oregon v. Elstad, 470
U.S. 298 (1985), the Supreme Court held that only coerced
confessions violate the Fifth Amendment. Today, it is unclear
whether the government's reliance upon Harrison's illegally
obtained (but not coerced) confessions would rise to the level of
a constitutional violation. See Yale Kamisar, On the "Fruits" of
Miranda Violations, Coerced Confessions, and Compelled Testimony,
93 MICH. L. REV. 929, 998 (1995) (noting that "considering the
case's particular facts, it must be said that Harrison would
probably be decided differently today . . . [because] the
poisonous tree in Harrison consisted on merely McNabb-Mallory
violations, not coerced confessions, and in Elstad the Court
indicated that nowadays the poisonous tree doctrine only applies
to evidence stemming from constitutional violations").

      In any event, regardless of whether Elstad can be read to
modify Harrison to apply only to evidence stemming from
constitutional violations, we see no reason to limit the
application of Harrison in this case. Here, the government's
failure to abide by its Brady obligations resulted in a
constitutional violation.




                                17
the violation lies with the government.    See id. at 225 ("Having

`released the spring' by using the petitioner's unlawfully

obtained confessions against him, the Government must show that

its illegal action did not induce his testimony.") (citation

omitted).

            We have already determined that the government violated

Pelullo's right to a fair trial on Count 54 by withholding Brady

material prior to the first trial.    Thus, the first prong of the

Harrison analysis has been satisfied.     We decline to determine,

however, whether Pelullo would have testified in the first trial

anyway even if the government had complied with its Brady

obligations.   Instead, for the reasons that follow, we will

remand to the district court to make this determination.

                                 1.

            Generally, we will review a district court's

evidentiary rulings for abuse of discretion.    See United States

v. Himelwright, 42 F.3d 777, 1781 (3d Cir. 1994) (citing United

States v. Sampson, 980 F.2d 883, 886 (3d Cir. 1992).       When,

however, a district court's ruling is based on an interpretation

of law, our review is plenary.   See United States v. Sokolow, 91
F.3d 396, 402 (3d Cir. 1996).

            At the conclusion of Pelullo's fourth trial, the

district court held an evidentiary hearing to determine whether

Pelullo's testimony from the first trial had been improperly

admitted.   See Pelullo III, 895 F. Supp. 718 (E.D. Pa. 1995).

The district court rejected Pelullo's contention that his

decision to testify at the first trial was impelled by the


                                 18
government's Brady violation.    See id. at 740.   There are two

problems with the district court's conclusion.     First, the

district court's conclusion was driven largely by its

determination that the evidence did not constitute Brady

material.    See id.   Under the district court's analysis, because

there was no Brady violation, Pelullo's testimony could not

logically be said to have been "impelled" by that Brady

violation.     Although not explicitly stated, the district court

seems to have concluded that because the withheld evidence was

insubstantial -- that its suppression did not affect the fairness

of the Count 54 verdict -- by the same token, the evidence could

not have been so fundamental to Pelullo's case that he would not

have testified had the evidence been properly turned over.

However, we have reversed the district court's holding on the

Brady issue.    It follows that we cannot defer to the district

court's holding on the Harrison issue.

             Second, the district court concluded that Pelullo would

have taken the stand even if the withheld evidence was material

and had been provided to the defense prior to the first trial.

See id.   In reaching this conclusion, however, the district court

misallocated the burden under Harrison.    Harrison makes clear

that the burden of proof lies with the government to show that

the defendant would have testified anyway absent the

constitutional violation.    See Harrison, 392 U.S. at 225.     In

rejecting Pelullo's argument for a new trial, the district court

stated that "Defendant offers no explanation as to why he would

not have testified had he been in possession of these materials."


                                  19
Pelullo III, 895 F. Supp. at 740.    By imposing the burden on

Pelullo, the district court committed error.

          Accordingly, because the district court's conclusion on

the Harrison issue was based on its finding that no Brady

violation had been committed, and because the district court

misallocated the burden of proof under Harrison, we vacate the

district court's denial of Pelullo's Rule 33 motion for a new

trial and remand for a new hearing on that motion consistent with

this opinion.   On remand, the government should be afforded an

opportunity to demonstrate, consistent with its burden of proof,

that Pelullo would have testified during his first trial even if

the withheld material had been turned over.

                                C.

           Next, Pelullo claims that he is entitled to a new trial

due to the misconduct of one of the jurors during his fourth

trial.   According to Pelullo, after his conviction he became

aware that Juror #229 had not honestly answered a series of

questions during voir dire.   Pelullo alleged that this juror

failed truthfully to respond to the following questions:
(1)       Is any juror related to or closely associated
          with anyone employed by any law enforcement
          agency, including the FBI, local police?

(2)        Has any juror ever been related to or
           associated or connected with anyone who was
           involved in the defense of a criminal case?
           Whether as a witness, party or as an attorney
           who defended the matter?

(3)        Has any juror, relative or close friend ever
           been charged with a crime in any court,
           state, local or federal?




                                20
See Appellant's Br. at 30.    As a result, Pelullo filed a motion

under Fed. R. Crim. Proc. 33, seeking a new trial.7    Due to the

vague and generally conclusive nature of the motion, the district

court decided to hold a hearing to determine whether this alleged

misconduct was discovered during or after the trial.

            In general, once a verdict has been reached courts are

reluctant to recall jurors to determine whether misconduct has

occurred.   See United States v. Gilsenan, 949 F.2d 90, 97 (3d

Cir. 1991).    Thus, to prevail on a Rule 33 motion based upon

juror misconduct, a defendant must establish as a preliminary

matter that:    "(1) the evidence is newly discovered, in other

words, that it has been discovered since the end of the trial and

(2) that the defendant's failure to discover this information

during trial is not the result of a lack of diligence."    United

States v. Bolinger, 837 F.2d 436, 438-39 (11th Cir. 1989); see

also United States v. McKinney, 952 F.2d 333 (9th Cir. 1991)

7.    Rule 33 of the Federal Rules of Criminal Procedure provides
that:

      The court on motion of a defendant may grant a
          new trial to that defendant if required in
          the interest of justice. If trial was by the
          court without a jury the court on motion of a
          defendant for a new trial may vacate the
          judgment if entered, take additional
          testimony and direct entry of a new judgment.
           A motion for a new trial based on the ground
          of newly discovered evidence may be made only
          before or within two years after final
          judgment, but if an appeal is pending the
          court may grant the motion only on remand of
          the case. A motion for a new trial based on
          any other grounds shall be made within 7 days
          after verdict or finding of guilty or within
          such further time as the court may fix during
          the 7-day period.



                                 21
("[A] defendant cannot learn of juror misconduct during the

trial, gamble on a favorable verdict by remaining silent, and

then complain in a post-verdict motion that the verdict was

prejudicially influenced by that misconduct.").

          During the course of the evidentiary hearing, which

lasted three days, the trial court heard testimony from a variety

of witnesses, including a Ms. Mitchell, the individual who

allegedly initially learned of the misconduct of Juror #229.    At

the time of the hearings, Ms. Mitchell had been employed by

Pelullo's father for more than a year at his wholesale food

store, Montco Cash and Carry.   In commenting upon Ms. Mitchell's

testimony, the court observed that:
[d]espite the new found information that the Juror had
          a sister who was the victim of a violent
          crime, smoked marijuana every day prior to
          trial and had a brother-in-law who was
          convicted of a crime, Ms. Mitchell did not
          disclose this information to Defendant's
          father. Ms. Mitchell is not sure whether she
          ever disclosed this information to
          Defendant's father. In fact, Ms. Mitchell is
          not very sure when or to whom she disclosed
          this information about the Juror. All Ms.
          Mitchell remembers is that she revealed this
          information to Neil Eggleston, one of
          Defendant's attorneys, sometime between mid-
          February and mid-March. Ms Mitchell claims
          that she found Mr. Eggleston's name in the
          Rolodex at work and decided to call him
          without being instructed to do so by anyone.


Pelullo III, 895 F. Supp. at 725 (citations omitted).   The

district court ultimately rejected as incredible the testimony of

Ms. Mitchell, choosing instead to credit the testimony of James

Grimes, James Donahue and John Micofsky.   See id. at 727-30.

Relying largely upon the statements of Messrs. Grimes, Donahue



                                22
and Micofsky, the court concluded that there was sufficient

evidence from which to infer that Pelullo or, perhaps, his

counsel had knowledge of the juror's alleged misconduct prior to

the end of the trial.    See id. at 729-31.   Accordingly, the court

denied Pelullo's Rule 33 motion for a new trial.     Id. at 730.

            In our view, there was adequate factual evidence

presented during the hearing to support the district court's

finding.8   See Anderson v. Bessemer City, 470 U.S. 564, 575

(noting that "when a trial judge's finding is based on his

decision to credit the testimony of one or two witnesses, each of

whom has told a coherent and facially plausible story that is not

contradicted by extrinsic evidence, that finding, if not

internally inconsistent, can virtually never be clear error").

As such, we will affirm the district court's denial of Pelullo's

Rule 33 motion for a new trial based on juror misconduct.

                                 D.

            Finally, Pelullo contends the district court erred by

imposing a sentence for his conviction on Count 54 that was

longer than the sentence he had received earlier for the same

count.   Because we will reverse Pelullo's conviction on Count 54,

we need not address Pelullo's sentencing argument.




8.    An in-depth discussion of the substance of the three day
hearing is set forth in the district court's opinion.
Pelullo III, 895 F. Supp. at 723-30.



                                 23
            For the foregoing reasons, we will reverse the district

court's order on the § 2255 motion and remand for a new trial on

Count 54.   We will also reverse the district court's order on the

Rule 33 motion and remand for a new hearing.    We will affirm the

district court's order in all other respects.




                                 24